Stephens, J.
1. Under section 2 of the act of 1925 as to the municipal court of Atlanta (Ga. L. 1925, pp. 370, 386), the writ of certiorari does not lie to an original judgment rendered by one of the judges of that court. See, in this connection, the case of Orr v. Southern Acceptance *83Co., 162 Ga. 400 (134 S. E. 80), where it was held that the legislature had constitutional power to enact this provision of the act.
Decided October 29, 1926.
W. A. James, for plaintiff in error.
2. The judge of the superior court therefore properly refused to sanction a petition for certiorari, which complained of such a judgment rendered by one of the trial judges of the Pulton section of the municipal court of Atlanta. Judgment affirmed.

Jenhins, P. J., and Bell, J., concur.